Name: Regulation (EEC) No 270/70 of the Commission of 6 February 1970 on the classification of goods under subheadings Nos 28.04 C V and 38.19 T of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries;  chemistry
 Date Published: nan

 88 Official Journal of the European Communities 14.2.70 No L 36/1Official Journal of the European Communities » REGULATION (EEC) No 270/70 OF THE COMMISSION of 6 February 1970 on the classification of goods under subheadings Nos 28.04 C V and 38.19 T of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Whereas the Nomenclature Committee of the Customs Cooperation Council agreed at its 23rd session that doped silicon should be classified : ( a) under heading No 28.04 if in cylinders , rods or forms unworked as drawn ; (b ) under heading No 38.19 if in the form of discs , wafers and the like, cut from the products described in ( a), whether or not polished; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature ; HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 97/691 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 3 thereof; Whereas provision must be made to ensure uniform application of the nomenclature of the Common Customs Tariff with a view to the classification of silicon (polycrystalline or monocrystalline) of very high purity, doped by addition or by selective purification, used in the manufacture of diodes , transistors and other similar semi-conductor elements ; Whereas silicon (polycrystalline or monocrystalline ) being a separate chemical element, whether or not containing impurities, falls within Chapter 28 of the Common Customs Tariff in accordance with Note 1 (a) to that Chapter ; Whereas, however, some separate chemical elements and separate chemically defined compounds are excluded from Chapter 28 if they have undergone certain processes ; whereas this is so as regards piezo-electric crystals, which in accordance with the Explanatory Note to heading No 38.19 of the Brussels Nomenclature (page 38.19/7, paragraph 40) do not fall within Chapter 28 or 29 when cut but unmounted and are classified in that case under heading No 38.19 ; whereas doped silicon which has been cut should be treated as a similar case ; Silicon (polycrystalline or monocrystalline) of very high purity, doped by addition or by selective purification, used in the manufacture of diodes, transistors and other similar semiconductor elements, shall be classified under : ( a ) Common Customs Tariff subheading No 28.04 : Hydrogen, rare gases and other non-metals : C. Other non-metals V. Other if in cylinders, rods or forms unworked as drawn, and (b ) Common Customs Tariff subheading No 38.19 : Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included ;OJ No L 14, 21.1.1969, p . 1 . Official Journal of the European Communities 89 T. Other Article 2 ' if in the form of discs, wafers and the like, cut from the products described in (a), whether or This 'Regulation shall enter into force on 1 March not polished . 1970 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1970 . For the Commission The President Jean REY